Citation Nr: 1222575	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for Hepatitis C. As pertinent records remain outstanding, the claims file must be remanded in compliance with VA's duty to assist.

As an initial matter, the Board observes that VA records dated September 12, 2008 to July 6, 2009 and from October 15, 2009 to November 11, 2009 are of record. While this claims file is in remand status, the RO/AMC must take appropriate steps to obtain any outstanding VA records.

The Board notes that in the Veteran's June 2010 statement, he informed VA that he had been incarcerated at Waupaca County and Green Lake County jails. He reported that the Wisconsin Department of Corrections kept records that "[VA] would have to get for information on [him]." Pursuant to 38 C.F.R. § 3.159(c)(1), VA has an obligation to make reasonable efforts to obtain relevant records from a State or local government. While this claims file is in remand status, the RO/AMC must take appropriate steps to obtain these records.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). 

The Veteran has informed VA that he developed Hepatitis C approximately two (2) months after a shoulder surgery at a private facility, but no records of that procedure appear within the claims file. An April 2009 VA treatment note also identifies Doctors Hazelwood and Bensen as involved in his care. Other VA treatment notes also reference treatment at St. Elizabeth Hospital. The RO/AMC must provide the Veteran with authorizations for the release of outstanding private records.

The appeal is therefore REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment dated after July 13, 2009, and associate them with the record. NOTE that the claims file indicates that the Veteran has been treated at the Appleton (Fox Valley) outpatient clinic, Beaver Dam community-based outpatient clinic, and VA medical centers at Madison and Minneapolis.

2. Take appropriate action to obtain the Veteran's records from the Wisconsin Department of Corrections. NOTE that the Veteran referenced incarceration at Waupaca County and Green Lake County jails.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit copies in his possession. The requests must specifically include, but are not limited to, the following:

a. The facility at which he received his left shoulder surgery;

b. St. Elizabeth Hospital;

c. Dr. Benson; and

d. Dr. Hazelwood.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any additional development is warranted, take appropriate steps.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


